PONDER, Judge.
This is a suit for damages to personal property. Plaintiff has appealed.
The only issue on appeal is whether the lower court committed manifest error in dismissing plaintiff’s suit against defendant.
We affirm.
At the time of the alleged incident, plaintiff was an inmate and the defendant a correctional officer at Louisiana State Penitentiary at Angola. Plaintiff was playing his combination radio-tape player without the use of earphones, contrary to prison rules. The defendant ordered another officer to confiscate the tape player and place it in the prison safe.
Plaintiff testified that after the tape player was returned about thirty days later, he brought it back to his cell and gave it to another inmate. The other inmate attempted to play a tape and found that it dragged; so he then decided to clean the recorder. It was shortly thereafter, plaintiff says, that he found out the property was damaged.
The defendant admitted that he ordered the tape player confiscated and stored in the prison safe. However, he stated emphatically that he did not damage the property, and he saw no evidence of damage when he returned it to plaintiff.
Numerous persons on the staff have access to the safe at Angola.
The trial court held that the plaintiff had failed to prove his case by a preponderance of the evidence. We find no manifest error in the trial court’s finding. In the absence of manifest error, the trial court’s decision must be affirmed. Canter v. Koehring Company, La., 283 So.2d 716 (1973).
For the above reasons, the judgment of the trial court is affirmed; plaintiff is cast with all costs.
AFFIRMED.